By petition for rehearing in this case, it is contended that the judgment entered by the Circuit Court deprives the petitioner of the right to trial by jury upon the reversal of the judgment of the County Judge and directing that judgment be entered in favor of the petitioner in the County Judge's Court and that the Circuit Judge therein departed from the essential requirements of the law. This contention might be tenable, were it not for the fact that it appears from the record that the parties to the cause waived trial by jury and presented all questions of law and fact to the County Judge for determination. On appeal to the Circuit Court the Circuit Judge on the application of the law to the facts as shown by the record reversed the County Judge and directed entry of a proper judgment.
Inasmuch as the suit is a statutory summary proceeding in which a jury was waived and the judgment directed to be entered by the Circuit Court was the only judgment which could properly be entered under the law and the *Page 323 
facts, we think the disposition by the Circuit Court and the judgment entered was proper.
Rehearing denied.
WHITFIELD, C. J., and TERRELL, BROWN, BUFORD and DAVIS, J. J., concur.